TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00008-CV



                                  Rosa Laura Torres, Appellant

                                                  v.

                                  Bruce Alan Phillips, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-04-008337, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               Rosa Laura Torres has filed Appellant’s Motion to Dismiss, stating that she no longer

wishes to pursue this appeal and that its dismissal will not prevent any party seeking relief to which

it would otherwise be entitled. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss

this appeal.




                                               G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: November 13, 2009